Citation Nr: 1533062	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than August 24, 2004, for the grant of service connection for bilateral hearing loss.

2. Entitlement to an effective date earlier than August 24, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for bilateral hearing loss, rated 0 percent, effective August 24, 2004.  In a statement received in August 2009, the Veteran disagreed with the effective date assigned for the grant of service connection for bilateral hearing loss.  A statement of the case (SOC) was issued in December 2011, and a VA Form 9, substantive appeal, was received in January 2012.

Also as an initial matter, it is noted that the issue of entitlement to TDIU was previously before the Board in December 2009, when it was remanded for additional development.  A June 2011 rating decision granted such benefit.  Consequently, that matter is no longer before the Board.  However, in a statement received in January 2012, the Veteran expressed disagreement with the effective date assigned by that decision.  As discussed in the Remand below, a statement of the case must be issued on this issue.  Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Earlier effective date for bilateral hearing loss.

In January 2012, the Veteran filed a VA Form 9, substantive appeal, to perfect his appeal in the matter of an effective date earlier than August 24, 2004, for the grant of service connection for bilateral hearing loss.  He did not indicate (in section 8 of the VA Form 9) whether he wanted a hearing before the Board.  However, in a statement received in December 2012, from the Veteran's representative, she stated, "The veteran needed to give the section 8 of the [VA Form 9] he submitted.  He submitted for earlier effective date for hearing loss and [TDIU].  He elects a travel board."

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The RO schedules Travel Board hearings.  As the record does not reflect that the Veteran has been scheduled for a hearing before the Board or that the request has since been withdrawn, a remand of this matter for the requested hearing is warranted.

Earlier effective date for TDIU.

As was noted in the Introduction section above, the Veteran was granted TDIU in a June 2011 rating decision.  In the January 2012 VA Form 9, substantive appeal, submitted to perfect his appeal for an earlier effective date for the grant of service connection for bilateral hearing loss, the Veteran also indicated that he believed an earlier effective date was warranted for the grant of TDIU.  As this statement was received within the one-year period to appeal the June 2011 rating decision, the Board accepts the January 2012 statement as a notice of disagreement with that decision.  The RO has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 19.9(c) (2014).  

Accordingly, the case is REMANDED for the following action:

1. 	Regarding the claim for an effective date earlier than August 24, 2004, for the grant of TDIU, review the file and issue an appropriate SOC addressing that matter.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  The claims file should be returned to the Board for further appellate consideration only if he timely perfects the appeal.

2. 	Regarding the claim for an effective date earlier than August 24, 2004, for the grant of service connection for bilateral hearing loss, arrangements should be made for the Veteran to be scheduled for a hearing before the Board at his local RO.  Notice of such hearing should be mailed to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

